

	

		III

		109th CONGRESS

		2d Session

		S. CON. RES. 76

		IN THE SENATE OF THE UNITED STATES

		

			January 20, 2006

			Mr. Coleman (for

			 himself, Mr. Schumer,

			 Mr. Lautenberg, Mr. Allen, Mr.

			 DeWine, Mr. Brownback,

			 Mr. Nelson of Nebraska,

			 Mr. Nelson of Florida, and

			 Mrs. Feinstein) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Condemning the Government of Iran for its

		  flagrant violations of its obligations under the Nuclear Non-Proliferation

		  Treaty, and calling for certain actions in response to such

		  violations.

	

	

		Whereas the Government of Iran concealed a nuclear program

			 from the International Atomic Energy Agency (IAEA) and the international

			 community for nearly two decades until it was revealed in 2002;

		Whereas the Government of Iran has repeatedly deceived the

			 IAEA about a variety of nuclear-related activities, including uranium

			 enrichment and laboratory-scale separation of plutonium;

		Whereas the Government of Iran recently removed IAEA seals

			 from a uranium enrichment facility at Natanz and announced the resumption of

			 research on nuclear fuel in a brazen affront to the

			 international community;

		Whereas members of the international community have agreed

			 that the pursuit of uranium enrichment capabilities comprises a red

			 line for United Nations Security Council referral that has now been

			 unequivocally crossed by Iran;

		Whereas this provocation represents only the latest action

			 by the Government of Iran in a long pattern of intransigence relating to its

			 nuclear program, including its violation of an October 2003 agreement with the

			 United Kingdom, Germany, and France (the EU-3) only months after

			 the agreement was signed, its unilateral violation of the 2004 agreement with

			 the EU-3 to suspend its enrichment program (commonly known as the Paris

			 Agreement), its failure to provide IAEA inspectors access to various

			 nuclear sites, and its refusal to answer outstanding questions related to its

			 nuclear program;

		Whereas the regime in Iran has made clear the nefarious

			 intentions behind its nuclear program in a series of inflammatory and

			 reprehensible statements, including calling for Israel to be wiped off

			 the map at a conference titled A World without Zionism

			 and asserting that the Holocaust was a myth and that Israel

			 should be transferred to Europe;

		Whereas previous activities of the regime, including the

			 sponsorship of terrorist groups such as Hezbollah, Hamas, and Islamic Jihad

			 through the provision of funding, training, weapons, and safe haven and the

			 destabilization of neighboring countries such as Iraq, Israel, and Lebanon,

			 indicate that a nuclear-armed Iran would pose an unprecedented threat to the

			 national security of the United States;

		Whereas the Director General of the IAEA, Mohamed El

			 Baradei, has publicly stated that once the Government of Iran perfects its

			 capability to produce nuclear material and completes a parallel weaponization

			 program, it would be only months away from building a nuclear bomb;

		Whereas the Institute for Science and International

			 Security, a Washington, D.C., nonproliferation advocacy group, released a

			 January 2, 2006, satellite photograph showing extensive new construction at the

			 Natanz facility;

		Whereas the IAEA Board of Governors passed a resolution on

			 September 24, 2005, indicating that Iran's noncompliance with its IAEA

			 obligations would result in the referral of Iran to the United Nations Security

			 Council under Article XII.C of the Statute of the IAEA;

		Whereas each member of the EU-3, the leading partner of

			 the United States in diplomatic efforts regarding Iran's nuclear program, has

			 publicly stated its intention to refer Iran to the United Nations Security

			 Council and called for an extraordinary meeting of the IAEA

			 Board of Governors on February 2, 2006;

		Whereas the Governments of China and Russia have expressed

			 agreement with the United States and the EU-3 that the Government of Iran has

			 violated its commitments to the IAEA;

		Whereas China and Russia sit on the United Nations

			 Security Council, and their cooperation would be required to enact any

			 substantive Security Council measures against the Government of Iran;

			 and

		Whereas the Government of Iran has demonstrated no

			 interest in Russia's offer to enrich Iran's uranium feedstock into power plant

			 fuel on Russian territory, further demonstrating its aversion to compromise:

			 Now, therefore, be it

		

	

		That Congress—

			(1)categorically

			 condemns the Government of Iran for its flagrant violations of its obligations

			 under the Treaty on the Non-Proliferation of Nuclear Weapons, done at

			 Washington, London, and Moscow July 1, 1968, and entered into force March 5,

			 1970 (commonly referred to as the Nuclear Non-Proliferation

			 Treaty);

			(2)calls for the

			 immediate suspension of all uranium enrichment activities of the Government of

			 Iran;

			(3)supports calls

			 for an emergency meeting of the Board of Governors of the IAEA for the purpose

			 of immediately referring Iran to the United Nations Security Council;

			(4)calls on all

			 nuclear suppliers to cease immediately cooperation with Iran on nuclear

			 materials, equipment, and technology; and

			(5)calls on the

			 Governments of Russia and China to demonstrate that they are responsible

			 stakeholders in the international community by supporting efforts to refer Iran

			 to the United Nations Security Council and by taking appropriate measures in

			 response to Iran's violations of its commitments under the Nuclear

			 Non-Proliferation Treaty.

			

